           Case 2:20-cv-01276-ETH Document 49 Filed 04/15/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAS ARCHITECTS, INC.                             :      CIVIL ACTION
                                                 :
      v.                                         :
                                                 :
CHRIS RAHN and CHRISTINE PASIEKA                 :      NO. 20-1276

                                         ORDER

        AND NOW, this 15th day of April 2021, upon consideration of Plaintiff’s motion
for attorney fees and costs (Doc. 36), Defendants’ response (Doc. 44), the response of
intervenor Jon Taylor, Esquire (Doc. 43-1), and Plaintiff’s reply (Doc. 46), IT IS
HEREBY ORDERED that the motion is GRANTED IN PART AND DENIED IN
PART.

       The motion is GRANTED against Defendants as to fees incurred for the period
from September 9, 2020, to January 2021 in the amount of $117,570.62, and as to fees
for preparation of the reply brief in the amount of $1,950.00. As a result, Plaintiff is
awarded $119,520.62 from Defendants.

       The motion is DENIED in all other respects.



                                          BY THE COURT:

                                          /s/ Elizabeth T. Hey

                                          ELIZABETH T. HEY, U.S.M.J.
